Title: From George Washington to George Clinton, 20 April 1783
From: Washington, George
To: Clinton, George


                        
                            Dear Sir
                            Head Quarters 20th April 1783 7 oClock at Evening
                        
                        In consequence of a Resolution of Congress ordering Arrangements to be formed by me & the Minister at
                            War for the Liberation of Prisoners—& directing a Negociation to be entered into with Sir Guy Carleton, for the
                            Delivery of the British Posts, I am this Moment returned from Ringwood, where I went Yesterday, to meet & have a
                            Conference with General Lincoln—As the Negociation with Sir Guy, has great reference to your State, I wish to see your
                            Excellency before I write him on the Subject—and from what I had been told, I promised myself the Pleasure of Meeting you
                            on my Return from Ringwood, at Head Quarters.
                        If it is consistent with Your Excellencys Business & Convenience, I will be exceedy glad to see
                            you here in the Morng—An Express is dispatched with this, on purpose to make the request. I have the Honor to be Your
                            Excellency’s Most Obdt Servt
                        
                            Go: Washington
                        
                        
                            P.S. I am obliged to send off my Letter to Sir Guy Tomorrow, on Acco. of the Arrangement respectg the
                                prisoners.
                        
                    